Citation Nr: 0612198	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1989.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
regional office (RO).

In July 2001, the case was remanded for additional 
development.  Subsequently, a December 2005 rating action 
again denied the veteran's claim.


FINDINGS OF FACT

1.  The available service medical records do not show any 
complaints or findings relating to back pathology; the first 
indication of back pathology in the record is found following 
an automobile accident in December 1995, approximately six 
years after the veteran's separation from service.

2.  Arthritis of the spine was not manifested in service or 
within the first post service year, and the preponderance of 
the evidence is against a finding that the veteran's current 
cervical spine pathology is related to service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001 and May 
2003.  The veteran was essentially notified to submit any 
evidence pertaining to her claim or to seek VA's assistance 
in doing so.  The originating agency specifically informed 
her of the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf. Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The record before the Board 
contains the veteran's service personnel records and 
available service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private medical records report of VA 
examination.  Attempts to obtain additional service medical 
records (under the veteran's various names) and records of 
accident records from Fort Dix were unsuccessful.  The 
veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The veteran contends that she has a chronic back disability 
as a result of a vehicle accident during service in 1987.  
For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Service connection for arthritis may be granted if 
it is shown to be present in service or manifest to a degree 
of 10 percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).

The service personnel records and the available service 
medical records do not show any complaints or findings of 
back problems.  Medical evaluation board reports during 
service referred to a congenital eye condition but no back 
problem was noted.  

The record is devoid of evidence of back complaints or 
treatments until December 1995, when private a physician's 
records show the veteran complained of back pain following a 
motor vehicle accident on December 5, 1995.  Musculoskeletal 
ligamentous injury of the cervical, thoracic, and lumbar 
spine was noted.  Further outpatient and hospital treatment 
records over the next several months note continued 
complaints of low back pain; on each occasion, the veteran 
noted the history of the December 1995 vehicle accident.  
Lumbosacral spine X-ray in April 1996 was negative.  In 
February 1997, the veteran was seen with complaints of low 
back pain for two years.  A Social Security Administration 
(SSA) decision dated in March 1998 determined that the 
veteran became disabled following a back injury in December 
1995.

A VA examination was conducted in June 2005.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported that she injured her low 
back during service when she drove a truck into another 
vehicle in a blackout-conditions exercise.  She reported that 
she had recently experienced severe neck pain.  X-rays showed 
no evidence of posttraumatic injury to the spine.  There was 
mild straightening of the cervical lordosis, and mild 
degenerative changes were noted in the cervical spine.  The 
examiner stated:

It is my medical opinion that it is more 
likely than not that the veteran's 
degenerative joint disease of the cervical 
spine is secondary to her motor vehicle 
accident sustained in 1995 and less likely 
than not secondary to an injury that 
occurred while she was in the military.  
It is my medical opinion that it is less 
likely than not that the veteran has a 
current back disability that can be 
attributed to military service.  This 
opinion is based on the veteran's history 
of a motor vehicle accident with a 
documented back injury in 1995, on the 
veteran's stated complaints and history 
and physical examination, and on the lack 
of any evidence of record concerning a 
back injury in what exists of her service 
medical records.

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a chronic back 
disability attributable to her period of active duty.  There 
is no medical evidence of back complaints or treatment in the 
record for more than six years following the veteran's 
separation from service, and these follow a documented injury 
in 1995.  There is no objective medical evidence attributing 
her currently diagnosed degenerative joint disease of the 
cervical spine to her period of service.  As that disability 
was first noted more than fifteen years after separation from 
service, arthritis may not be presumed to have been incurred 
in service.

While the veteran contends that she has chronic back 
pathology stemming from her period of service, her lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability, and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


